The order overruling motion for new trial herein, and from which this appeal is attempted to be prosecuted, was made December 27, 1915. Petition in error and case-made were not filed in this court until June 28, 1916, which is more than six months from the date of the order appealed from. Sess. Laws, 1910-11, c. 18, p. 35, requires that all proceedings for reversing, vacating, or modifying judgments or final orders shall be commenced within six months from the rendition of the judgment or final order complained of; and, where such statute has not been complied with, the appeal will be dismissed for want of jurisdiction. Thomason v. Champlin, *Page 294 43 Okla. 86, 141 P. 411; Pittsburg Mtg. Inv. Co. v. Savage,47 Okla. 616, 149 P. 1147.
The appeal is therefore dismissed.